Citation Nr: 1601184	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-37 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Counsel



INTRODUCTION

The Veteran served on active duty from October 1958 to November 1961. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision rendered by the Manila, Philippines Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the proceeding is of record.

In characterizing the issues on appeal, the Board recognizes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the issue of entitlement to service connection for anxiety has been expanded as noted on the title page of this decision consistent with Clemons.  

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The most probative evidence of record does not support a finding that the Veteran has an acquired psychiatric disorder, to include anxiety, that is related to active military service or events therein.

2.  The Veteran does not have a diagnosis of PTSD.



CONCLUSIONS OF LAW

1.  The Veteran's claimed acquired psychiatric disorder was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).

2.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the appellant.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A letter dated in May 2013 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that any error in the timing of the notice did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, service treatment records and VA treatment records have been obtained and associated with the record.  A VA examination was conducted.  The Veteran has essentially argued that the VA examination was inadequate, as the examiner was ill at the time of the examination.  However, the Board finds that the examination given was adequate in that it was performed by a trained health care provider who reviewed the record, interviewed the Veteran, and performed appropriate psychological testing prior to providing his conclusions.  Additionally, the Board notes that a month subsequent to the examination, the examiner reviewed the claims file and prior examination report and offered a supplemental opinion regarding the claim.  For these reasons, the Board finds that the Veteran's VA examination was adequate.

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  In particular, the Board notes that in December 2013, the Veteran specifically requested that VA no longer pursue outstanding medical records and decide his claim based on the evidence currently of record.  As such, in accordance with the Veteran's express desire, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  

As noted above, the Veteran also was afforded a hearing before the undersigned Acting Veterans Law Judge (AVLJ), during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claims

A.  Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

B.  Acquired Psychiatric Disorder, to include Anxiety, and PTSD

At the outset, the Board notes the record does not establish the Veteran's participation in combat.  Thus, the Board finds that the provisions of 38 U.S.C.A. § 1154(b) (West 2014) do not apply.  

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with VA regulations; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), (f).

The Board observes that effective July 12, 2010, the regulations governing adjudication of service connection for posttraumatic stress disorder (PTSD) were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

38 C.F.R. § 3.304 (f)(3).  

As discussed below, the Veteran does not have a current diagnosis of PTSD nor has he had such diagnosis at any time during the course of the appeal; therefore, this amendment does not apply.  

The Veteran's service treatment records are negative for any signs, symptoms, or diagnoses of a psychiatric disease.  The November 1961 service separation examination report reflects that the Veteran was psychiatrically normal.

In April 2013, the Veteran remarked that he joined the service at the age of 17.  He said he was a corpsman who worked with victims of car wrecks, decapitations, drownings, burn victims, and psychotic and insane people.  He believed that he had PTSD.  He said that he suffered from anxiety attacks and emotional instability.

In June 2013, the Veteran reiterated that he worked with many people with severe injuries while he was on active duty.  He could not remember the names of the people who got injured and died, but he was stressed by his recollections.  

In October 2013, the Veteran underwent VA compensation and pension examination.  The examiner found that, based on his evaluation, the Veteran did not have a diagnosis of PTSD that conformed to DSM-IV criteria; he had a diagnosis of anxiety disorder, not otherwise specified.  The examiner recorded and discussed the Veteran's military history, to include his service as a hospital corpsman and claimed stressful experiences.  His pre- and post-service history was discussed.  At the conclusion of the report, the examiner gave a point-by-point discussion regarding how the Veteran did not meet the criteria for a diagnosis of PTSD.  In a November 2013 addendum, the examiner specifically discussed the Veteran's anxiety claim.  An analysis of the Veteran's claimed in-service stressors was given, and the examiner specifically remarked on the Veteran's post-service history.  After reviewing the Veteran's claims and history, the examiner opined that the Veteran's diagnosed anxiety disorder was less likely than not caused by his military service.

In a September 2013 statement, the Veteran reiterated that he had nightmares about his service as a hospital corpsman.  He described several instances of giving hospital aid to severely injured people.  

A December2013 statement from P.L.R., the Veteran's former spouse, reflects that the Veteran suffered from some amount of anxiety almost daily while they were married.  She related an instance when the Veteran had an extreme anxiety attack in the doctor's office after having an allergic reaction to medication.  She said that the Veteran had trouble sleeping and had trouble keeping a steady job.

In October 2014, the Veteran described his three years of giving emergency assistance to people while he was on active duty.  He said that this early exposure to trauma and death of others left him with deep seated fears and guilt.  

At his May 2015 Board hearing, the Veteran recalled his service in an emergency room while on active duty.  He felt he did not have the knowledge to be performing his required job.  He was in fear of not having enough knowledge to be able to do what he was supposed to do.  He was exposed to psychotic and schizophrenic soldiers.  He said that he experienced anxiety while in the service, but he did not get treatment.

In this case, the Board notes that none of the treatment records contain diagnostic impressions of PTSD.  The October 2013 VA examiner specifically determined that the Veteran's symptomatology does not meet the full criteria for a diagnosis of PTSD.  In assigning high probative value to the VA examiner's opinion, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past psychiatric history or that he misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The medical evidence of record reflects that the Veteran has a diagnosis of one psychiatric disorder-anxiety.  The Board has carefully considered the Veteran's multiple reports of being exposed to stressful, high-pressure situations while serving on active duty as a hospital corpsman.  However, the Board also notes that in a November 2013 addendum, the October 2013 VA examiner opined that it was less likely than not that there was a relationship between the Veteran's anxiety and his service.  The VA examiner specifically commented regarding the Veteran's recollections of serving as a hospital corpsman.  As analyzed previously, the Board has found the VA examiner's opinion to be of greater probative value than the Veteran's statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Significantly, no other medical opinion contradicts the opinion of the October 2013 VA examiner.  As such, the Board finds the October 2013 VA examiner's opinion persuasive regarding the lack of a nexus between the Veteran's diagnosed anxiety and his service.

Under these circumstances, the Board must conclude that the Veteran has not met the regulatory requirements of entitlement to service connection for an acquired psychiatric disorder, to include anxiety, and PTSD, and that, on this basis, his claims must be denied.  


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety disorder, is denied.

Service connection for PTSD is denied.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


